Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9-10, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki et al. [US PG PUB 2020/0027697 A1] (hereinafter Kawasaki).

Regarding claim 1, the invention of Kawasaki teaches, 
a method for forming an image sensor (Figs 6-8, 10, and 21), comprising: 
providing a wafer (wafer [w], Para. 109) of a semiconductor device, the semiconductor device including a photoelectric conversion region (implantation area 84, Fig. 6, Para. 50; see also photodiode implantation, Para. 57 and 119); 
cooling the wafer to a temperature less than -50°C (wherein wafer may be cooled to -273°C, -196°C, or -100°C, Fig. 7, Para. 52; see also step S14 adjusting temperature [T] of the wafer [W], Fig. 21, Para. 110); and 
performing an ion implant to the photoelectric conversion region (wherein ion implantation occurs after wafer reaches desired temperature, Fig. 7, Para. 52; see also steps S18 and S20, Fig. 21, Para. 111-112) to form a photodiode well after cooling the wafer (Para. 57; see also wherein steps S18 and S20 occur after step S14 adjusting/cooling the temperature of the wafer, Fig. 21, Para. 110).

4.	Regarding claim 2, the invention of Kawasaki teaches,
the method of claim 1, further comprising cooling the wafer to a temperature less than - 80°C (wherein temperature [T] of the wafer [W] during beam irradiation may be set to -273°C, -196°C, or -100°C and since -100°C is taught by Kawasaki, which is lower than -100°C, the prior art anticipates claimed temperature range, Figs. 6-8, Para. 52-57).

Regarding claim 3, the invention of Kawasaki teaches,
the method of claim 1, further comprising cooling the wafer to a temperature less than - 100°C (wherein temperature [T] of the wafer [W] during beam irradiation may be set to -273°C, -196°C, or -100°C and since -100°C is taught by Kawasaki, as well as -196°C which is lower than -100°C, the prior art anticipates claimed temperature range, Figs. 6-8, Para. 52-57).

Regarding claim 4, the invention of Kawasaki teaches,
the method of claim 1, wherein performing the ion implant comprises injecting arsenic ions (Para. 57) into the photoelectric conversion region (84, Fig. 6, Para. 50).

Regarding claim 9, the invention of Kawasaki teaches,
the method of claim 1, further comprising cooling the wafer within a chilling station (wherein wafer [W] may be cooled via the temperature adjustment device 50 and a refrigerant, Fig. 17, Para. 96).

Regarding claim 10, the invention of Kawasaki teaches,
a complementary metal-oxide semiconductor image sensor (CIS) implant method (Figs 6-8, 10, and 21, Para. 57), comprising: 
exposing a photoelectric conversion region (implantation area 84, Fig. 6, Para. 50; see also photodiode implantation, Para. 57 and 119) of a complementary metal-oxide semiconductor (CMOS) device (Figs 6-8, 10, and 21, Para. 57); 
cooling the CMOS device to a temperature less than -100°C (wherein temperature [T] of the wafer [W] during beam irradiation may be set to -273°C, -196°C, or -100°C and since -100°C is taught by Kawasaki, as well as -196°C which is lower than -100°C, the prior art anticipates claimed temperature range, Figs. 6-8, Para. 52-57); and 
performing a low-temperature ion implant to the photoelectric conversion region (wherein ion implantation occurs after wafer reaches desired temperature, Fig. 7, Para. 52; see also steps S18 and S20, Fig. 21, Para. 111-112) to form a photodiode well after cooling the CMOS device (implantation area 84, Fig. 6, Para. 50 and 57; see also wherein steps S18 and S20 occur after step S14 adjusting/cooling the temperature of the device, Fig. 21, Para. 110).

Regarding claim 16, the invention of Kawasaki teaches,
a method, comprising: 
providing a set of photoelectric conversion regions (implantation area 84, Fig. 6, Para. 50; see also photodiode implantation, Para. 57 and 119) of a complementary metal-oxide semiconductor (CMOS) device (Figs 6-8, 10, and 21, Para. 57); 
cooling the CMOS device to a temperature less than -100°C (wherein temperature [T] of the wafer [W] during beam irradiation may be set to -273°C, -196°C, or -100°C and since -100°C is taught by Kawasaki, as well as -196°C which is lower than -100°C, the prior art anticipates claimed temperature range, Figs. 6-8, Para. 52-57); and 
performing, after cooling the CMOS device, a low-temperature ion implant to the set of photoelectric conversion regions (wherein ion implantation occurs after wafer reaches desired temperature, Fig. 7, Para. 52; see also steps S18 and S20, Fig. 21, Para. 111-112) to form a first photodiode well and a second photodiode well (implantation area 84 [first well on left and second well on right], Fig. 6, Para. 50 and 57; see also wherein steps S18 and S20 occur after step S14 adjusting/cooling the temperature of the device, Fig. 21, Para. 110).

Regarding claim 20, the invention of Kawasaki teaches,
the method of claim 16, further comprising cooling the CMOS device using a cryogenic fluid delivered to a wafer holder, the wafer holder in direct contact with the CMOS device (wherein wafer [W] may be cooled via the temperature adjustment device 50 and a refrigerant, Fig. 17, Para. 96).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki as applied to claim 1 above, and further in view of Nah et al. [US PG PUB 2019/0115375 A1] (hereinafter Nah).

Regarding claim 6, the invention of Kawasaki does not appear to specifically teach,
further comprising forming the photodiode well in a semiconductor epitaxial layer.
Referring to the invention of Nah, Nah teaches,
the method of claim 1, further comprising forming the photodiode well (-element photodiode [PD] is formed, Fig. 15, Para .3 and 92) in a semiconductor epitaxial layer (wherein substrate 100 may comprise an epitaxial layer, Para. 41).
In view of such teachings of Kawasaki and Nah, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form the photodiode well in a semiconductor epitaxial layer as such a structure would be suitable for N-type or P-type substrates to achieve the desired structure and was also a common known cost-effective method of fabricating semiconductor and/or substrate layers (see MPEP § 2144.07).

Regarding claim 7, the invention of Kawasaki does not appear to specifically teach,
further comprising forming a first barrier region and a second barrier region in the semiconductor epitaxial layer.
Referring to the invention of Nah, Nah teaches, 
the method of claim 6, further comprising forming a first barrier region (120, Fig. 15, Para. 91) and a second barrier (130, Fig. 12, Para. 87) region in the semiconductor epitaxial layer (wherein substrate 100 may comprise an epitaxial layer, Para. 41).
In view of such teachings of Kawasaki and Nah, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to include barrier regions to separate components from undesirable electrical, thermal, and implantation contact (see MPEP § 2144.07).

Regarding claim 8, the invention of Kawasaki teaches, 
the method of claim 7, further comprising providing a mask (80, Fig. 6, Para. 50), wherein an opening in the mask exposes the photoelectric conversion region (implantation area 84, Fig. 6, Para. 50).
The invention of Kawasaki does not appear to specifically teach,
providing a mask over the first barrier region and the second barrier region.
Referring to the invention of Nah, Nah teaches, 
the method of claim 7, further comprising providing a mask (M1, Fig. 13, Para. 90) over the first barrier region (120, Fig. 15, Para. 91) and the second barrier region (130, Fig. 12, Para. 87), wherein an opening in the mask exposes the photoelectric conversion region (wherein the mask is removed to reveal trench T1 and surface 100a wherein photodiodes [PD] are formed, Figs. 14-15, Para. 90-92).
In view of such teachings of Kawasaki and Nah, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a mask to selectively etch layers for trenched or embedded structures (e.g. creating barrier regions and/or isolation layers) within the semiconductor material (see MPEP § 2144.07).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki as applied to claim 10 above, and further in view of Nah.

Regarding claim 13, the invention of Kawasaki does not specifically teach,
forming the photodiode well in a semiconductor epitaxial layer; and 
forming a first barrier region and a second barrier region in the semiconductor epitaxial layer.
Referring to the invention of Nah, Nah teaches,
the CIS implant method of claim 10, further comprising: 
forming the photodiode well (-element photodiode [PD] is formed, Fig. 15, Para .3 and 92) in a semiconductor epitaxial layer (wherein substrate 100 may comprise an epitaxial layer, Para. 41); and 
forming a first barrier region (120, Fig. 15, Para. 91) and a second barrier region (130, Fig. 12, Para. 87) in the semiconductor epitaxial layer (Para. 41).
In view of such teachings of Kawasaki and Nah, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form the photodiode well in a semiconductor epitaxial layer as such a structure would be suitable for N-type or P-type substrates to achieve the desired structure and was also a common known cost-effective method of fabricating semiconductor and/or substrate layers.  In addition it would have been obvious to include barrier regions to separate components from undesirable electrical, thermal, and implantation contact (see MPEP § 2144.07).

Regarding claim 14, the invention of Kawasaki teaches, 
the CIS implant method of claim 13, further comprising providing a mask (80, Fig. 6, Para. 50), wherein an opening in the mask exposes the photoelectric conversion region (implantation area 84, Fig. 6, Para. 50).
The invention of Kawasaki does not specifically teach,
providing a mask over the first barrier region and the second barrier region.
Referring to the invention of Nah, Nah teaches,
the CIS implant method of claim 13, further comprising providing a mask (M1, Fig. 13, Para. 90) over the first barrier region (120, Fig. 15, Para. 91) and the second barrier region (130, Fig. 12, Para. 87), wherein an opening in the mask exposes the photoelectric conversion region (wherein the mask is removed to reveal trench T1 and surface 100a wherein photodiodes [PD] are formed, Figs. 14-15, Para. 90-92).
In view of such teachings of Kawasaki and Nah, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a mask to selectively etch layers for trenched or embedded structures (.e. creating barrier regions and/or isolation layers) within the semiconductor material (see MPEP § 2144.07).

Claims 18 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki as applied to claim 16 above, and further in view of Nah.

Regarding claim 18, the invention of Kawasaki does not appear to specifically teach,
forming the first and second photodiode wells in a semiconductor epitaxial layer; and 
forming a first barrier region and a second barrier region in the semiconductor epitaxial layer.
Referring to the invention of Nah, Nah teaches,
the method of claim 16, further comprising: 
forming the first and second photodiode wells (-element photodiodes [PD; first on left and second on right] formed in substrate 100, Fig. 15, Para. 92) in a semiconductor epitaxial layer (wherein substrate 100 may comprise an epitaxial layer, Para. 41); and 
forming a first barrier region (120, Fig. 15, Para. 91) and a second barrier region (130, Fig. 12, Para. 87) in the semiconductor epitaxial layer (Para. 41).
In view of such teachings of Kawasaki and Nah, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form the photodiode well in a semiconductor epitaxial layer as such a structure would be suitable for N-type or P-type substrates to achieve the desired structure and was also a common known cost-effective method of fabricating semiconductor and/or substrate layers.  In addition, it would have also been obvious to include barrier regions to separate components from undesirable electrical, thermal, and implantation contact (see MPEP § 2144.07).

Regarding claim 19, the invention of Kawasaki teaches, 
method of claim 18, further comprising providing a mask (80, Fig. 6, Para. 50), wherein one or more openings in the mask expose the set of photoelectric conversion regions (implantation area 84, Fig. 6, Para. 50).
The invention Kawasaki of does not appear to specifically teach, 
providing a mask over the first barrier region and the second barrier region.
Referring to the invention of Nah, Nah teaches, 
the method of claim 18, further comprising providing a mask (M1, Fig. 13, Para. 90) over the first barrier region (120, Fig. 15, Para. 91) and the second barrier region (130, Fig. 12, Para. 87), wherein one or more openings in the mask expose the set of photoelectric conversion regions (wherein the mask is removed to reveal trench T1 and surface 100a wherein photodiodes [PD] are formed, Figs. 14-15, Para. 90-92).
In view of such teachings of Kawasaki and Nah, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a mask to selectively etch layers for trenched or embedded structures (e.g. creating barrier regions and/or isolation layers) within the semiconductor material (see MPEP § 2144.07).

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki as applied to claim 1 above, and further in view of England et al. [US PG PUB 2008/0044938 A1] (hereinafter England).

Regarding claim 11, the invention of Kawasaki teaches, 
performing the ion implant comprises injecting arsenic ions (Para. 57) into the photoelectric conversion region (84, Fig. 6, Para. 50).
The invention of Kawasaki does not appear to specifically teach, 
the low-temperature ion implant comprises arsenic ions.
However, it is noted that Kawasaki does mention,
wherein ion implantation depth appears dependent upon temperature of the wafer (i.e. deeper penetration depth with decreasing wafer temperature and increased on-channeling of ions) (Figs. 6-8, Para. 51-53).
Referring to the invention of England, England teaches, 
performing low temperature ion implantation (Fig. 4, Para. 7-10 and 74).
In view of such teachings of Kawasaki and England, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize low-temperature ion implantation in order to control penetration depth (i.e. achieve greater ion implantation) in the target material.  Furthermore, as taught by England, such technique would have been known to be used for greater structural and electrical stability of the target material (i.e. reduce movement of Frenkel pairs and reduction of negative coupling/short-channeling effects) (see MPEP § 2144.07).
Regarding claim 15, the invention of Kawasaki teaches, 
the method of claim 10, further comprising cooling the CMOS device within a chilling station (wherein wafer [W] may be cooled via the temperature adjustment device 50 and a refrigerant, Fig. 17, Para. 96).
The invention of Kawasaki does not specifically teach,
wherein the chilling station includes at least one of a backside cooling assembly and a front-side cooling assembly operable to lower a temperature of the CMOS device.
However, it is noted that Kawasaki does mention,
wherein the cooling assembly or temperature adjustment device may be provided in the wafer holding device 42 and another at a different position, (Para. 97).
Referring to the invention of England, England teaches,
the method of claim 10, further comprising cooling the CMOS device within a chilling station (300, Fig. 3, Para. 59), wherein the chilling station includes at least one of a backside cooling assembly (304 to cool backside of wafer 30, Fig. 3, Para. 59) and a front-side cooling assembly (308 to cool front-side of wafer 30, Fig. 3, Para. 59) operable to lower a temperature of the CMOS device.
In view of such teachings of Kawasaki and England, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to include a chilling station comprising a front-side and back-side assembly for cooling to achieve a sufficient sized and thermal mass to effectively and efficiently cool the wafer (MPEP § 2144.07).

Claims 5, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of England and further in view of Yang [US PG PUB 2008/0145963 A1] (hereinafter Yang).


Regarding claim 5, the invention of Kawasaki teaches, 
the method of claim 4, wherein the arsenic ions are delivered at an implant energy greater than 10MeV (wherein ion implantation can occur from 200 keV to 20 MeV, Para. 57).
Referring to the invention of England, England teaches, 
performing low temperature ion implantation (Fig. 4, Para. 7-10 and 74).
Referring to the invention of Yang, Yang analogously teaches,
the method of claim 4, wherein ions are delivered at high implant energies (Figs. 3H-3I, Para. 34).
In view of such teachings of Kawasaki, England, and Yang,
it would have been obvious to one of ordinary skill in the art at the time of the invention to use implant energies greater than 10 MeV as taught by Kawasaki for the purposes of, but not limited to, control penetration depth (i.e. achieve greater ion implantation) in the target material.  Furthermore, as taught by England, such technique would have been known to be used for greater structural and electrical stability of the target material (i.e. reduce movement of Frenkel pairs and reduction of negative coupling/short-channeling effects) (see MPEP § 2144.07).  Additionally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  It would have been obvious to use higher ion implantation energies as taught by the prior art of record to optimize implantation depth and other previously mentioned properties (see MPEP § 2144.05).

Regarding claim 12, the invention of Kawasaki teaches, 
the CIS implant method of claim 11, wherein the arsenic ions are delivered at an implant energy greater than 10MeV (wherein ion implantation can occur from 200 keV to 20 MeV, Para. 57).
Referring to the invention of England, England teaches, 
performing low temperature ion implantation (Fig. 4, Para. 7-10 and 74).
Referring to the invention of Yang, Yang analogously teaches,
the CIS implant method of claim 11, wherein ions are delivered at high implant energies (Figs. 3H-3I, Para. 34).
In view of such teachings of Kawasaki, England, and Yang,
it would have been obvious to one of ordinary skill in the art at the time of the invention to use implant energies greater than 10 MeV as taught by Kawasaki for the purposes of, but not limited to, control penetration depth (i.e. achieve greater ion implantation) in the target material.  Furthermore, as taught by England, such technique would have been known to be used for greater structural and electrical stability of the target material (i.e. reduce movement of Frenkel pairs and reduction of negative coupling/short-channeling effects) (see MPEP § 2144.07).  Additionally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  It would have been obvious to use higher ion implantation energies as taught by the prior art of record to optimize implantation depth and other previously mentioned properties (see MPEP § 2144.05).

Regarding claim 17, the invention of Kawasaki teaches, 
the method of claim 16, wherein performing the ion implant comprises injecting arsenic ions (Para. 57) into the set of photoelectric conversion regions (84, Fig. 6, Para. 50), and wherein the arsenic ions are delivered at an implant energy greater than 10MeV (wherein ion implantation can occur from 200 keV to 20 MeV, Para. 57).
The invention of Kawasaki does not appear to specifically teach, 
the low-temperature ion implant comprises arsenic ions.
However, it is noted that Kawasaki does mention,
wherein ion implantation depth appears dependent upon temperature of the wafer (i.e. deeper penetration depth with decreasing wafer temperature and increased on-channeling of ions) (Figs. 6-8, Para. 51-53).  In addition, the effects of deeper implantation with higher implantation energy is also taught (Para. 48).
Referring to the invention of England, England teaches, 
performing low temperature ion implantation (Fig. 4, Para. 7-10 and 74).
Referring to the invention of Yang, Yang analogously teaches,
the CIS implant method of claim 11, wherein ions are delivered at high implant energies (Figs. 3H-3I, Para. 34).
In view of such teachings of Kawasaki, England and Yang, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize low-temperature ion implantation in order to control penetration depth (i.e. achieve greater ion implantation) in the target material.  Furthermore, as taught by England, such technique would have been known to be used for greater structural and electrical stability of the target material (i.e. reduce movement of Frenkel pairs and reduction of negative coupling/short-channeling effects) (see MPEP § 2144.07).  Additionally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  It would have been obvious to use higher ion implantation energies as taught by the prior art of record to optimize implantation depth and other previously mentioned properties (see MPEP § 2144.05).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Some of the additional prior arts cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Fish et al.		[US PG PUB 2011/0143461 A1]
Lee			[US PG PUB 2008/0124830 A1]
Lill et al.		[US PG PUB 20130109190 A1]
Sekar et al.		[US PG PUB 2018/0190619 A1]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/DAVID W HOUSTON III/Examiner, Art Unit 2819